Case 2:20-cv-10277-CAS-JC Document 19 Filed 06/08/21 Page 1 of 4 Page ID #:125



 1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
   rlamontagne@l-a-lawoffices.com
 2 Eric A. Amador [State Bar No. 143395]
   eamador@l-a-lawoffices.com
 3 Thomas T. Carpenter [State Bar No. 98051]
   tcarpenter@l-a-lawoffices.com
 4 LaMONTAGNE & AMADOR LLP
   150 S. Los Robles Avenue, Suite 940
 5 Pasadena, California 91101
 6 Telephone: (626) 765-6800
   Facsimile: (626) 765-6801
 7
   Attorneys for Defendant
 8 VENTURE TRAVEL, L.L.C., doing business as
   TAQUAN AIR
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13 STACIE L. HORTON, Individually and            )   Case No. 2:20-cv-10277-CAS-JC
   as Spouse of KIM M. CASTRO; KIM M.            )
14 CASTRO, Individually and as Spouse of         )
   STACIE L. HORTON,                             )   STIPULATION FOR DISMISSAL
15                                               )   OF ACTION WITH PREJUDICE
                Plaintiffs,                      )
16                                               )   (Fed.R.Civ.P. 41)
         vs.                                     )
17                                               )
   PRINCESS CRUISE LINES, LTD., doing            )
18 business as PRINCESS CRUISES;                 )
   VENTURE TRAVEL, LLC, doing                    )
19 business as TAQUAN AIR, and                   )
   MOUNTAIN AIR SERVICE, LLC,                    )
20                                               )
                Defendants.                      )
21                                               )
                                                 )
22                                               )
                                                 )
23                                               )
                                                 )
24                                               )
25
26
27
28

              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242237
Case 2:20-cv-10277-CAS-JC Document 19 Filed 06/08/21 Page 2 of 4 Page ID #:126



 1            The undersigned parties, who are all the parties to this action, namely,
 2 plaintiffs, Stacie L. Horton, individually and as spouse of Kim M. Castro; Kim M.
 3 Castro, individually and as spouse of Stacie L. Horton, and defendants, Princess
 4 Cruise Lines, Ltd., dba Princess Cruises, Venture Travel, LLC, dba Taquan Air, and
 5 Mountain Air Service, LLC, dba Mountain Air, hereby STIPULATE, pursuant to
 6 Fed.R.Civ.P. 41, to the dismissal of this action, with prejudice, with each party
 7 bearing said party’s own fees and costs.
 8
     Dated: June 8, 2021                       AVIATION LAW GROUP PS
 9
10                                             By: /s/ Robert F. Hedrick
                                                   Robert F. Hedrick
11
                                                   Attorneys for Plaintiffs
12                                                 STACIE L. HORTON, Individually and
                                                   as Spouse of KIM M. CASTRO; KIM M.
13
                                                   CASTRO, Individually and as Spouse of
14                                                 STACIE L. HORTON
15 Dated: June 8, 2021                         NELSON & FRAENKEL LLP
16
                                               By: /s/ Carlos F. Llinás Negret
17                                                 Stuart R. Fraenkel
18                                                 Gretchen Nelson
                                                   Carlos F. Llinás Negret
19                                                 Attorneys for Plaintiffs
20                                                 STACIE L. HORTON, Individually and
                                                   as Spouse of KIM M. CASTRO; KIM M.
21                                                 CASTRO, Individually and as Spouse of
22                                                 STACIE L. HORTON
23 Dated: June 8, 2021                        FLYNN, DELICH & WISE LLP
24
                                               By: /s/ Nicholas S. Politis
25                                                 Nicholas S. Politis
26                                                 Attorneys for Defendant
                                                   PRINCESS CRUISE LINES, LTD.,
27                                                 doing business as PRINCESS CRUISES
28
                                                  1
                 Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242237
Case 2:20-cv-10277-CAS-JC Document 19 Filed 06/08/21 Page 3 of 4 Page ID #:127



 1 Dated: June 8, 2021                     WORTHE HANSON & WORTHE
 2
                                           By: /s/ John Hanson
 3                                             John Hanson
                                               Attorneys for Defendant
 4
                                               MOUNTAIN AIR SERVICE, LLC,
 5                                             doing business as MOUNTAIN AIR
 6 Dated: June 8, 2021                     LaMONTAGNE & AMADOR LLP
 7
                                           By: /s/ Ralph S. LaMontagne, Jr.
 8                                             Ralph S. LaMontagne, Jr.
 9                                             Eric A. Amador
                                               Thomas T. Carpenter
10                                             Attorneys for Defendant
11                                             VENTURE TRAVEL, L.L.C., doing
                                               business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
              Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242237
Case 2:20-cv-10277-CAS-JC Document 19 Filed 06/08/21 Page 4 of 4 Page ID #:128



 1                                         ATTESTATION
 2
              Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3
     and on whose behalf the filing is submitted, concur in the content of this filing and
 4
     have authorized this filing.
 5
 6 Dated: June 8, 2021                          LaMONTAGNE & AMADOR LLP
 7
                                                By: /s/ Ralph S. LaMontagne, Jr.
 8                                                  Ralph S. LaMontagne, Jr.
 9                                                  Eric A. Amador
                                                    Thomas T. Carpenter
10                                                  Attorneys for Defendant
11                                                  VENTURE TRAVEL, L.L.C., doing
                                                    business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                  Stipulation For Dismissal Of Action With Prejudice (Fed.R.Civ.P. 41)
     242237
